DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/18/2020 (12 entries) and 7/04/2020; the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 61, 66, 71, and 76 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the main reason for allowance for the claim under discussion is the inclusion in claims 61and 66 which pertain to a station and method for sending a configuration message for the station to enter a doze state based on the itemized configuration steps and parameters and the determination of the type of packet (legacy and non-legacy) before allocating resources for transmission, the prior art of record neither anticipate nor render the obvious the limitation as claimed, with respect to “a station...enter a doze mode after the at least receiving or transmitting of the message comprising the scheduling information, remain in the doze mode until a time corresponding to the scheduling information included in the message, and subsequently receive a first uplink (UL) transmission request (ULTR) that (1) is configured to trigger UL transmission by a plurality of STAs within a period of time after receiving the first ULTR and (2) comprises an allocation of at least one resource for each UL transmission by the   

The prior art of record, also does not teach or suggest the station and the method or the access point and the method as recited in claims 71, and 76 as it pertains to an access point and method “ An access point (AP) for wireless communication, the AP comprising: at least one transceiver; and one or more processors configured to initiate one or more communications utilizing the at least one transceiver, the one or more communications comprising: at least receiving from or transmitting to one or more stations (STAs) a message comprising scheduling information, the at least receiving or transmitting the message comprising the scheduling information at least in part resulting in the one or more STAs (1) entering a doze mode after the 
Claims 62-65, 67-70, 72-75, and 77-80 are allowed as they depend from an allowed claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892: US20170311258-A1 to Asterjadhi discloses Trigger messages intended for one or more users (single user or multi user mode); Us20160360507-A1 to Cariou discloses access point allocating resources based on response to trigger messages; US-20160337865-A1 to Morioka discloses the configuration to control techniques with different levels of sensitivity for transmission of messages that trigger responses on multiple network devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        





/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476